Citation Nr: 0949007	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a rash/skin 
condition, to include recurrent dermatitis and subcutaneous 
cysts.

2.  Entitlement to service connection for keratosis pilaris.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a history of heat 
cramps (also claimed as body cramps, severe heat cramps).

5.  Entitlement to service connection for a respiratory 
condition to include bronchitis/pharyngitis.

6.  Entitlement to an evaluation in excess of 0 percent for 
right shoulder acromioclavicular (AC) joint separation, 
effective prior to August 28, 2008.

7.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder AC joint separation, effective August 28, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to 
July 1992 with service in the Southwest Asia Theater of 
Operations from June 1991 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In January 2008, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing at 
the RO.  A transcript of the hearing is of record.
 
The Board remanded this case for additional development in 
March 2008.  The directives of the remand were accomplished.
 
The issues have been modified as reflected on the cover to 
comport with the medical evidence of record.

A service connection claim for a left ankle disability was 
remanded in March 2008, but the RO granted this claim in 
April 2009.  As there is no longer any question of law or 
fact regarding the service connection claim for the left 
ankle, this issue is no longer before the Board.  See 
38 C.F.R. § 20.101.  In April 2009, the RO also granted an 
increased rating of 10 percent for the right shoulder 
disability, effective August 28, 2008.  The Veteran has not 
indicated that he is satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The medical evidence shows complaints in service of 
irritating bumps and rashes, as well as cysts on the left ear 
lobe, post-service treatment for skin discoloration on the 
cheek and neck, a cyst on the right neck, which was excised, 
continued complaints of a cyst on the left ear lobe, and a 
periodic rash on the face, hands, arms, lower legs, and back, 
as well as a medical opinion that the recurrent intermittent 
dermatitis and subcutaneous cysts were likely as not 
secondary to service.

2.  The medical evidence is negative for treatment of 
keratosis pilaris in service or for 13 years thereafter; and 
there is no medical evidence relating the keratosis pilaris 
to service.

3.  The medical evidence shows elevated blood pressure 
readings in service, a post-service diagnosis of hypertension 
since five years after service, and a medical opinion that 
the present hypertension diagnosis is related to the elevated 
blood pressure readings in service.  

4.  The medical evidence shows treatment for heat cramps in 
service, chronic complaints of heat cramps after service, and 
a medical opinion relating these heat cramps to service.

5.  The medical evidence shows complaints of chest pain and 
wheezing in service, with an assessment of probable viral 
upper respiratory infection with congestion and cough, 
chronic complaints of shortness of breath and chest pain 
after service, post-service diagnoses of respiratory 
conditions including pharyngitis and bronchitis, and a 
medical opinion that the Veteran's pharyngitis/bronchitis is 
related to service, though it is presently asymptomatic.  

6.  Prior to August 28, 2008, the right shoulder disability 
was manifested by x-ray evidence of degenerative joint 
disease in two minor joint groups (acromioclavicular and 
glenohumeral joints), and pain at a level of 4 out of 10 with 
the occasional use of over-the-counter pain medication; no 
shoulder separation was shown and range of motion in the 
right shoulder was full including after repeat motion studies 
with the use of weights.  

7.  Effective August 28, 2008, the right shoulder disability 
is manifested by continued degenerative arthritis in two 
minor joint groups (the acromioclavicular and glenohumeral 
joints), and occasional flare-ups of pain requiring the 
Veteran to miss work and use Vicodin and Flexeril, forward 
elevation to 100 degrees, abduction to 120 degrees, with pain 
at forward elevation of 70 degrees and abduction of 60 
degrees and no additional motion loss after repetitive motion 
studies.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rash/skin 
condition to include intermittent dermatitis and subcutaneous 
cysts are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for service connection for keratosis pilaris 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  The criteria for service connection for hypertension are 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.104, 
Diagnostic Code 7101, Note (1) (2009). 

4.  The criteria for service connection for heat cramps are 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

5.  The criteria for service connection for a respiratory 
disorder, to include bronchitis/pharyngitis, are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  The criteria for an evaluation of 10 percent, but no 
higher, effective prior to August 28, 2008, for right 
shoulder AC joint separation are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.71a, Plate I, Diagnostic Codes 5003, 5203 (2009).

6.  The criteria for an evaluation of 20 percent, but no 
higher, effective August 28, 2008, for right shoulder AC 
joint separation are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Plate 
I, Diagnostic Codes 5003, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the service connection claim for the skin condition 
in October 2003 and November 2004.  The RO provided the 
appellant with notice regarding the increased rating claim 
for the right shoulder and also the criteria for assigning 
effective dates and disability ratings in July 2008, 
subsequent to the initial adjudication.  While the 2008 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an April 2009 supplemental statement of the 
case, following the provision of notice.    

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the keratosis pilaris and the severity of the right shoulder 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claims for a rash/skin 
condition to include intermittent dermatitis and subcutaneous 
cysts, hypertension, heat cramps, and a respiratory condition 
have been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

II.  Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumptive period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a)  Skin condition

The Veteran seeks service connection for various skin 
conditions, to include recurrent cysts of the left ear and 
neck, keratosis pilaris involving the upper arms, nummular 
eczema, and xerosis.  He testified that he handled nuclear 
and biological chemical agents in service during training and 
that he was treated with ointments and creams after he 
developed a rash on his neck, face, arms, and back that 
lasted for about four to six weeks.  He indicated that since 
service, the rashes have reoccurred about three to four 
times.

Personnel records show the Veteran's military occupational 
specialty in service was chemical equipment repairman and 
that he served in Southwest Asia from June 2, 1991 to 
September 28, 1991.  The service treatment records show 
findings of small white bumps or pimples on the upper and 
lower lids of the right eye, which were irritating, causing a 
"scratchy feeling" in approximately January 1985.  The 
Veteran denied any history of eye trauma, conjunctivitis, or 
recent foreign bodies.  A July 1988 service treatment record 
shows complaints of a rash on the arms that spread to the 
back.  The assessment was heat rash.  A May 1989 service 
treatment record shows complaints of persistent draining from 
a left groin abscess, while an earlier May 1989 medical 
record notes an assessment of cyst on left leg.  August 1991 
service treatment records show an assessment of cyst on left 
ear.  On objective evaluation, the examiner found that the 
cyst was on the ear lobe, and accompanied by peeling skin 
which was slightly red; it also was tender to palpation.  The 
Veteran also mentioned in a March 2004 VA examination report 
that he had a cyst drained from his left leg in 1986 with no 
reoccurrence.

Post-service records include an August 1997 private medical 
record showing complaints of skin discoloration on the cheek 
and neck, which had started about six months earlier and was 
spreading.  

A February 2002 private medical record shows the Veteran had 
a cyst on his right neck, which was excised.  

An April 2004 VA examination report shows that the Veteran 
had developed a cyst on his left ear lobe, which had 
episodically occurred over the past 20 years at the rate of 
approximately one exacerbation per year, with each 
exacerbation lasting for one week.  He did not have any 
recurrent symptoms.   The report also notes the Veteran had a 
periodic rash on his face, hands, and back that had been 
present for 20 years, occurring approximately once a year, 
usually in the summer time.  The Veteran was not sure of the 
nature of the rash and topical creams seemed to help.  He did 
not have current symptoms. 

In February 2005, a VA dermatology examination report showed 
that the Veteran had noticed a rash primarily on his lower 
legs but also elsewhere on the body, which consisted of small 
annular plaques that would develop intermittently, lasting 
three to four months.  He also stated that he had an 
occasional rash on the upper shoulders and upper arms.  On 
physical examination, the diagnoses included keratosis 
pilaris of the upper arms, nummular eczema involving the 
right hip, and xerosis involving about 60 percent of the 
total body and 20 percent of exposed areas.

As the record shows in-service findings of skin conditions 
and present findings of skin conditions, the determinative 
issue is whether there is a relationship between these.  The 
February 2005 dermatologist found that the present skin 
conditions were not related to findings of alopecia areata in 
service, but did not address the other in-service findings or 
the Veteran's military occupational specialty of chemical 
equipment repairman.  The examiner also did not address 
whether any of the Veteran's skin complaints could be 
considered undiagnosed illnesses related to his service.

At the time of a VA examination in August 2008, the examiner 
indicated that the claims file was available and reviewed.  
The Veteran commented that his rash started after he enlisted 
in the military in 1982 in Germany.  It had been affecting 
his face, back, neck, and lower extremities and had been 
bumpy and very itchy.  It usually was present about six times 
per year and lasted about two weeks at a time.  The pruritis 
usually came before the rash.  He had been using several 
over-the-counter and prescription creams of which he did not 
recall the names and could not give dosages.  They usually 
were very helpful in decreasing the pruritis and resolving 
the rash, but the rash always reoccurred.  At times, when the 
rash resolved, it left a hyperpigmented area, which then 
slowly resolved.  He also noticed that the rash was usually 
worse in warmer weather.  In addition, he had been having 
cysts on his body since the early 1990's, the first one on 
his right groin, which was treated with surgical excision.  
He also had two cysts on his face, which had been treated 
with surgical excision, and recurrent cysts on his ears.  The 
examiner noted that the Veteran worked as a quartermaster in 
chemical equipment repair and he indicated that he handled 
nuclear and biological chemical agents in service.  He also 
had service in Southeast Asia. (The Board notes that the 
examiner most likely meant Southwest Asia)

On physical examination, the Veteran had two hyperpigmented 
macules of about 2mm in diameter on his forehead, which he 
reported being the end-stage of his rash, which he had a few 
weeks ago in that location.  There was no erythema, edema, 
swelling, or scaling noticed on the skin.  He had a few 
scars, scar number one being 4mm in diameter and round; it 
was on his left cheek.  It was a superficial scar and was not 
tender to palpation.  The surface was depressed and the 
appearance smooth.  The color was the same as his skin color.  
There was no adherence to underlying tissue, no inflammation, 
edema, ulceration, or keloid.  Scar number two was on the 
right neck and measured 1.5cm x 1mm  It was linear, 
superficial, and not tender, with no depression or elevation.  
It was smooth, had the same color as the Veteran, and there 
was no adherence to the underlying tissue.  There was no 
restriction of movement, inflammation, edema, ulceration, or 
keloid.  Both scars, numbers one and two, were from previous 
cyst removals.  There was a 2cm mobile nodule in his anterior 
neck at midline.  There was no discharge coming from the area 
and no erythema of the underlying skin.  The skin condition 
affected 0 percent of the Veteran's exposed area and 0 
percent of his total body area.  Examination also was 
significant for multiple follicular-based hyperkeratotic 
brown papules on the posterior aspects of both arms, which 
was clinically suggestive of keratosis pilaris.

The examiner's assessment was that the recurrent intermittent 
dermatitis was likely nummular dermatitis since that 
diagnosis was given on a previous examination when a small 
amount was present.  He had a history of intermittent, 
recurrent rash, which could occur on any part of his body; it 
was pruritic and improved with topical treatment.  It was 
worse after warm weather.  The differential diagnosis 
included nummular eczema, xerosis of the skin, allergic 
contact dermatitis, irritant contact dermatitis, or other 
conditions.  It was very difficult to evaluate at that point, 
since the rash was completely resolved.  The examiner 
determined that this was the rash the Veteran reported dating 
from the service and it was as likely as not secondary to 
service.  That day's examination showed 0 percent exposed and 
0 percent total body; there were two small areas of residual 
discoloration.

Regarding the keratosis pilaris, the examiner noted that the 
Veteran had lesions on his forearm consistent with keratosis 
pilaris, which involved one percent of the total body area.  
The examiner determined that this was a life long condition 
and it was unknown if this condition began during service.

The examiner assessed that the recurrent cysts were of 
unknown etiology.  The Veteran also had a diagnosis of 
subcutaneous cysts, two of which had been removed, one from 
the left cheek and one from the right.  These were documented 
to have occurred in service and therefore were as likely as 
not secondary to service.  On physical examination that day, 
he had a mobile nodule on his anterior neck and a history of 
swelling and nodules in his ears, which were not appreciated 
on present examination.  The differential diagnosis at that 
point included epidermal inclusion cyst, thyroglossal duct 
cyst, laryngocele, or dermoid cyst.

The medical evidence shows that the Veteran's intermittent 
dermatitis and recurrent subcutaneous cysts are related to 
his service.  He had complaints in service of irritating 
bumps and rashes, as well as cysts on the left ear lobe.  
After service, since five years after his discharge, he had 
treatment for skin discoloration on the cheek and neck, a 
cyst on his right neck, which was excised, continued 
complaints of a cyst on his left ear lobe, and a periodic 
rash on his face, hands, arms, lower legs, and back.  Thus, 
the record establishes chronic symptomatology of a body rash 
described as dermatitis and current cysts diagnosed as 
subcutaneous cysts.  The August 2008 examiner also found that 
the recurrent intermittent dermatitis and subcutaneous cysts 
were likely as not secondary to service, as it was the same 
rash and cysts the Veteran complained of in service.

With respect to the keratosis pilaris, this diagnosis was not 
shown until the February 2005 VA dermatology examination 
report.  There is no record of treatment for this condition 
in service.  Since the 1992 discharge, there also is no 
medical evidence of continued symptomatology of a keratosis 
pilaris condition until 13 years later in 2005.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  While the August 2008 
examiner indicated that this was a lifelong condition and it 
was unknown if it began in service, the medical evidence 
shows that the current diagnosis of keratosis pilaris is not 
related to the Veteran's service.  

All doubt is resolved in the Veteran's favor that the 
diagnoses of dermatitis and subcutaneous cysts are related to 
his service.  Thus, service connection for these conditions 
is warranted.  With respect to the service connection claim 
for keratosis pilaris, the preponderance of the evidence is 
against the service connection claim; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

(b)  Hypertension

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater, with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The service treatment records show multiple entries of 
elevated blood pressure readings.  Two readings in February 
1987 were as high as 150/100 and 140/100, which satisfies 
VA's criteria for a diagnosis of hypertension (looking at the 
systolic blood pressure readings over 90mm).  Id. 

Post-service records, starting five years after service in 
1997, also show diagnoses of hypertension with readings as 
high as 150/120 and 154/116. 

As the record shows in-service findings of elevated blood 
pressure high enough to warrant a hypertension diagnosis and 
post-service findings of hypertension, a medical opinion is 
necessary to determine whether the present diagnosis is 
related to the findings in service.  A VA examination was 
provided in April 2004, but the examiner did not offer any 
opinion on the etiology of the hypertension.

A November 2008 VA examination report shows that the claims 
file was available and reviewed by the examiner.  The 
examiner noted that there was not a clear history of the 
first time the Veteran was aware of hypertension, but that he 
had been aware of high blood pressure since 1991.  The 
examiner also noted the previous findings of high blood 
pressure in service from 1984 to 1988.  The Veteran did not 
give a history of stroke, transient ischemic attack, heart 
attack, heart failure, cardiomyopathy, valvular heart 
disease, arrhythmias, abdominal angina, claudication, 
palpitations, lightheadedness, syncope, peripheral edema, or 
hepatosplenomegaly, and there was nothing to suggest coronary 
artery disease or cerebrovascular disease.  The diagnosis was 
hypertension of long duration, inadequately controlled.  The 
examiner determined that the present diagnosis of 
hypertension was related to the elevated blood pressure 
readings while on active duty.

The medical evidence shows elevated blood pressure readings 
in service high enough to meet the VA regulation criteria for 
hypertension, a post-service diagnosis of hypertension since 
five years after service, and a medical opinion that the two 
are related.  For this reason, service connection for 
hypertension is warranted.


(c) Heat cramps

The Veteran seeks service connection for a history of heat 
cramps (also claimed as body cramps and severe heat cramps). 

The service treatment records show multiple complaints of 
body cramps and heat cramps from 1983 to 1991.  The Veteran 
was found to have sensitivity to heat.  A June 1991 physician 
noted that the Veteran's was a most unusual case with unusual 
presentation and that the etiology of the crampy body aches 
could not be explained.  The assessment was renal failure and 
hyponatremia, although hyponatremia was not clinically found. 

After service, a March 2004 VA examination report shows the 
Veteran reported cramps in his arms and legs with excessive 
sweating since 1983.  He noted that since discharge he had 
had little problem with this condition.  The impression was 
history of heat cramps and heat exhaustion in hot weather.  
The examiner determined that as long as the Veteran remained 
in a cool condition and environment, he had no symptoms 
related to this condition.  

As the record shows that heat cramps have been medically 
documented in service and post-service and there have been 
chronic complaints of heat cramps since service, a medical 
opinion is necessary to determine whether the Veteran has a 
present diagnosis that can account for his complaints, and 
whether this diagnosis is related to service; or whether the 
chronic symptoms can be considered an undiagnosed illness 
related to service in the Persian Gulf War.  The Veteran had 
service in Southwest Asia from June 2, 1991 to September 28, 
1991; in fact, a July 1991 service treatment record notes the 
Veteran had been sent back from Kuwait because of his heat 
cramps.  It is noteworthy, however, that the Veteran's 
symptoms began in 1983 prior to his Southwest Asia service.

An August 2008 VA examination report shows that the claims 
file was available and reviewed.  The Veteran reported that 
he first noticed his heat cramps in Fort Hood Texas in 1984.  
During activity, he would have to go to the hospital.  This 
problem persisted throughout his military career.  It was 
noted that Fort Hood is in an area of central Texas that is 
extremely hot and humid.  In Kuwait in 1991, he experienced 
similar findings with heat exhaustion and cramps and he was 
medically evacuated out of Saudi Arabia.  He was ultimately 
given a P3 profile, which stated that he could not be 
assigned or utilized in areas where the temperature was 
greater than 80 degrees.  Now he reported that he would have 
very little trouble if he was in cooler weather.  If he was 
in warm weather, he would have heat cramps, which tended to 
be diffuse over his entire body.  He apparently had similar 
complaints in 1991 in Wiesbaden, Germany, which was a cooler 
climate; but he was uncertain what time of year that 
occurred.  In the summer in Wiesbaden, Germany it could get 
extremely hot.  The examiner noted that there was also a 
question of what was described as heat exhaustion by the 
Veteran in July 1998.  

All of these episodes referred to the exposure to extremely 
warm weather and physical activity of one sort or another, 
whether he was on active duty or in the military.  In 
detailed questioning, the examiner could not clearly identify 
the time when he first had heat cramps, but it appeared that 
he was aware of some difficulty with sweating and muscle 
cramping before he came on active duty; the examiner could 
not clearly document this.  The examiner diagnosed the 
Veteran with heat cramps secondary to ill-defined presently 
undiagnosed illness accentuated clearly by service in 
Southwest Asia with symptoms on exposure to heat, greatly 
aggravated by physical activity during exposure to heat, 
warranting termination of service from Southwest Asia and 
medical evacuation therefrom.  The examiner stated that it 
was his opinion that the heat cramps were definitely related 
to the Veteran's service.

The medical evidence is at least in equipoise, if not 
favorable, in determining whether the current symptomatology 
of heat cramps is related to service.  To the extent that 
there is no known diagnosis, the examiner noted that this was 
an ill-defined presently undiagnosed illness accentuated by 
service in hot areas including in Southwest Asia.  The heat 
cramps are chronic and have been medically diagnosed since 
service.  As the record shows complaints of heat cramps in 
service, chronic complaints of heat cramps after service, and 
a medical opinion relating these, service connection for heat 
cramps is warranted.  

(d)  Respiratory condition

The Veteran seeks service connection for a respiratory 
condition.  He testified that he has never been given a 
diagnosis.

The service treatment records show complaints of pains in the 
right side of the chest whenever taking a deep breath in 
March 1983.  The lungs were clear to percussion and 
auscultation.  An April 1983 service treatment record shows 
complaints of chest pain and tightness.  The impression was 
wheezing in the right lower lobe base.  A March 1989 service 
treatment record shows an assessment of probable viral upper 
respiratory infection with congestion and cough.  A May 1990 
service treatment record shows complaints of mild dull 
anterior chest pain times two days after strenuous softball 
exercise.  The lungs were clear to auscultation.  

Post-service records show a diagnosis of upper respiratory 
tract infection/sinusitis in February 1998. 

A May 1999 private emergency room record shows diagnoses of 
acute pneumonia, hypoxia, bronchospasm, and tobacco abuse. A 
chest x-ray examination report showed no acute disease.  A 
separate May 1999 private medical record shows an assessment 
of bronchitis and pneumonia by history.  In November 1999, a 
private medical record shows a diagnosis of upper respiratory 
infection with pharyngitis and bronchitis. 

A December 2000 chest x-ray report showed no significant 
change since the May 1999 x-ray; the chest was stable without 
evidence of active cardiopulmonary disease. 

An April 2004 VA examination report shows the Veteran stated 
he got shortness of breath about once or twice a month. He 
did not relate it to activity but to a sharp sternal chest 
pain that was pleuritic in nature.  He reportedly had had 
these symptoms for approximately 25 years.  An April 2004 VA 
chest x-ray examination report showed a density of completely 
uncertain cause and unknown clinical significance.  The 
examiner noted the abnormal chest x-ray of unknown etiology 
and found that there was insufficient evidence to warrant a 
diagnosis of any acute or chronic respiratory disorder or 
residuals thereof. 

In June 2005, a private medical record showed an impression 
of fibrosis or atelectasis in both lungs. 

A January 2007 private medical record notes that there were 
no suspicious lung nodules identified and that the lungs were 
clear.

These records are unclear on whether the lung-related 
complaints are manifestations of a known diagnosis.  However, 
he has had chronic complaints of shortness of breath since 
service, as well as in-service findings of chest pain and 
wheezing, and he served in Southwest Asia during the Persian 
Gulf War (though this service was after his in-service 
complaints).  Therefore, an examination was provided to 
determine whether the Veteran has a present diagnosis of a 
respiratory condition; and if so, whether this diagnosis is 
related to service; or otherwise whether there was any 
undiagnosed illness related to his service in Southwest Asia.

An August 2008 VA examination report notes that the examiner 
reviewed the claims file.  The Veteran reported that he had 
no symptoms of a respiratory condition at the present time.  
He described a remote history of sharp chest pain over the 
lateral wall in March 1983, but indicated that he had no 
symptoms for a very long time and his breathing was fine.  He 
specifically denied any pleuritic chest pain.  Thus, his 
respiratory condition at the present time was remote, 
inasmuch as there were no symptoms and, in his words, had not 
been any symptoms in a long time.  From review of all of his 
records, it appeared to the examiner that the Veteran had 
upper respiratory infections that could best be characterized 
as bronchitis and pharyngitis remotely.  The pleuritic chest 
pain particularly over the left anterior chest wall was in 
the examiner's view musculoskeletal pain.  It was very common 
and had nothing to do with ischemic cardiac pain and unless 
it was associated with clear and abundant evidence of 
pulmonary embolism/infarction, it was of no great consequence 
except as a threat to comfort.  The Veteran reported that he 
had a lung scan in January 2007 and it was his report that 
there was no evidence of pulmonary embolism at that 
particular time.  

On physical examination there was no evidence of tachypnea or 
any form of respiratory distress.  He was not leaning one way 
or the other, nor splitting his chest in any fashion.  
Auscultation over the lungs revealed no crackles, wheezes, 
squeaks, rubs, or rhonchi.  There was no evidence of 
subcostal or intercostal retraction.  Chest x-ray examination 
showed that the lungs were clear.  The diagnosis was 
bronchitis/pharyngitis; this was a diagnosis of remote 
illness not presently evident.  The diagnosis also included 
musculoskeletal chest pain manifested by pleuritic 
symptomatology in March 1983.  The examiner determined that 
the bronchitis/pharyngitis accounted for the Veteran's chest 
pain and shortness of breath when the symptoms were present.  
As of now, there was no evidence of active pulmonary disease.  
The bronchitis/pharyngitis was as likely as not related to 
service in Southwest Asia.

The medical evidence shows complaints of chest pain and 
wheezing in service, with an assessment of probable viral 
upper respiratory infection with congestion and cough, 
chronic complaints of shortness of breath and chest pain 
after service, post-service diagnoses of respiratory 
conditions including pharyngitis and bronchitis, and a 
medical opinion that the Veteran's pharyngitis/bronchitis is 
related to service, though it is presently asymptomatic.  
Even though the Veteran does not have any present 
symptomatology related to his diagnosis, the medical evidence 
supports a finding of service connection for 
bronchitis/pharyngitis.  

Thus, service connection for bronchitis/pharyngitis is 
warranted.  Any present symptomatology should be addressed on 
rating the disability.

III.  Increased rating

The RO granted service connection for a right shoulder 
disability in October 1992, assigning a 0 percent rating.  
The Veteran filed an increased rating claim for this 
disability in August 2003.  He testified in a January 2008 
Board hearing that his right shoulder disability had 
worsened.  He indicated that he finds himself favoring his 
left side because of his right shoulder, especially in the 
winter months, and that the pain in the right shoulder 
increases after a day's work so much that he cannot lay on 
his right side to sleep. 

In April 2009, the RO granted an increased rating of 10 
percent for the right shoulder disability, effective August 
28, 2008.  The Veteran has not indicated that he is satisfied 
with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R. Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching a decision, as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's right shoulder disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5203, which evaluates 
impairment of the clavicle or scapula and rates impairment 
based on malunion of the clavicle or scapula, nonunion of the 
clavicle or scapula, dislocation of the clavicle or scapula, 
or impairment of function of a contiguous joint.  

For both major and minor sides, a 10 percent evaluation is 
warranted for malunion or for nonunion without loose 
movement; and a 20 percent evaluation is warranted for 
nonunion with loose movement or dislocation of the clavicle 
or scapula.  Diagnostic Code 5203.  Otherwise, rate on 
impairment of function of the contiguous joint.  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Normal range of motion of the shoulder is forward elevation 
(flexion) from 0 to 180 degrees; shoulder abduction from 0 to 
180 degrees; and external and internal rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:  With x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, rate as 20 percent disabling.  With x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, rate as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Prior to August 28, 2008, the medical evidence includes a 
March 2004 VA examination report, which shows that, in 1992, 
during a bicycle accident, the Veteran separated his right 
acromioclavicular joint.  Since that time he has noted 
occasional discomfort in the right shoulder near the 
acromioclavicular joint in cold weather.  On occasion he 
would use muscle relaxants for this discomfort, but currently 
was taking no medication.  There had been no heat, swelling, 
or redness noted; and on physical examination, the right 
shoulder disclosed no heat, swelling, redness, or deformity.  
There was minimal tenderness noted over the right 
acromioclavicular joint.  Range of motion measurements of the 
right shoulder showed anterior flexion was 0 to 180 degrees; 
abduction was 0 to 180 degrees; internal and external 
rotation was 0 to 90 degrees; and extension was 0 to 45 
degrees.  Using a five-pound weight in his hand, range of 
motion of the right shoulder was exactly the same.  There was 
no loss of range of motion, pain on range of motion, 
instability, or incoordination with repeated resistance with 
a five-pound weight.  The diagnosis was history of 
acromioclavicular joint separation with intermittent 
stiffness and pain in cold weather.  Except as noted in the 
history and on examination above, there was no change in 
active or passive range of motion during resistance testing 
against resistance (five-pound weights) and no additional 
loss of range of motion for the right shoulder due to painful 
motion, weakness, impaired endurance, fatigue, flare-ups, or 
incoordination.  The March x-ray examination report showed no 
acute bony abnormality noted.

A June 2007 VA examination report notes that the Veteran is 
right-handed.  The claims file was not available for review 
but VA records were reviewed.  The Veteran worked at Buckley 
Air Force Base.  He was an operator of repair of utility 
systems (generators and HVAC).  He had been doing this for 
two years.  Prior to this, he worked on HVAC at the Denver 
Mint for five and a half years.  He missed 20 days of work in 
the past year, but none were due to his shoulder problems.  
The Veteran reported that the pain in his right shoulder was 
getting worse and it might be related to activity at his new 
job.  On a scale of 1 to 10, with 10 being the worst possible 
pain, he rated it at a level 4.  He did not have flare-ups 
that interfered with his daily activity.  The pain was in the 
supraspinatus area but he could get some tingling down the 
right arm.  He was able to throw a ball.  It was painful to 
lie on his shoulder at night.  He was able to lift overhead.  
He had not had any further trauma to this shoulder and used 
over-the-counter pain medicine as needed.  He had not had a 
magnetic resonance imaging (MRI), surgery, or cortisone.

On physical examination, he had mild tenderness to palpation 
over the acromioclavicular joint.  The right shoulder 
abducted from 0 to 180 degrees, and forward flexed from 0 to 
180 degrees; and internal and external rotation were 0 to 90 
degrees.  He could do this against a two-pound resistance 
repetitively without difficulty.  There was no atrophy in the 
shoulder girdle and the distal sensory and motor was normal 
in the right upper extremity.  Radial and ulnar pulses were 
intact.  X-ray studies in June 2007 showed mild 
acromioclavicular degenerative joint disease and mild 
degenerative joint disease of the glenohumeral.  The 
diagnosis was degenerative joint disease of the right 
shoulder, secondary to right acromioclavicular joint 
separation.  The Veteran did not exhibit pain, fatigue, 
weakness, or incoordination on repeat testing.

The medical evidence shows that prior to August 28, 2008, 
there was no malunion of the right shoulder AC joint on x-ray 
examination.  While the Veteran indicated that he injured his 
right shoulder in service by separating it, there were no 
complaints of separation of the right shoulder joint from 
within one year of his filing his increased rating claim 
through August 2008.  The most significant impairment was 
pain at a level of 4 out of 10 and he occasionally used over-
the-counter pain medication.  These findings do not warrant a 
compensable (10 percent) rating under Diagnostic Code 5203 
for impairment of the clavicle or scapula.  As discussed 
below, however, there is medical evidence of impairment of 
the contiguous glenohumeral joint.  

The medical evidence shows that prior to August 28, 2008, the 
Veteran is not entitled to a 10 percent rating for limitation 
of motion due to arthritis.  X-ray examination in 2007 showed 
mild acromioclavicular degenerative joint disease and mild 
degenerative joint disease of the glenohumeral joints.  
However, range of motion studies in 2004 and 2007 showed that 
he had full range of motion of the right shoulder.  See 
38 C.F.R. § 4.71a, Plate I.  Specifically, his shoulder 
flexion and abduction was 0 to 180 degrees; and his internal 
and external rotation was 0 to 90 degrees.  There was no 
motion loss after repetitive motion studies including with 
the use of weights.  

In the absence of limitation of motion, however, Diagnostic 
Code 5003 also allows for a 10 percent rating if there is x-
ray evidence of degenerative arthritis in two or more minor 
joint groups.  The June 2007 report noted x-ray findings of 
degenerative joint disease in the acromioclavicular and 
glenohumeral joints, which shows x-ray evidence of arthritis 
in two minor joint groups.  Thus, a 10 percent rating for 
degenerative arthritis of the right shoulder applies under 
Diagnostic Code 5003.  The medical evidence does not show any 
incapacitating episodes in the right shoulder; thus a rating 
higher than 10 percent for degenerative arthritis is not 
warranted.

Thus, for the period prior to August 28, 2008, a higher 
rating of 10 percent for the right shoulder disability is 
warranted.

Effective August 28, 2008, a 10 percent rating also is in 
effect for the right shoulder disability.  

An August 2008 VA examination report shows that the claims 
file was present and reviewed.  The Veteran complained of 
numbness in the right upper extremity and increased pain and 
limitation of motion in the right shoulder when it was cold.  
The right shoulder would snap and pop with pain and he noted 
stiffness and some mild instability.  He tried to avoid lying 
on the right shoulder and stated that he was unable to sleep 
on the right shoulder because of pain.  He could not throw a 
football like he used to, and he fatigued quickly with the 
right dominant arm when he was writing.  It hurt to climb 
ladders on occasion, as well.  He found it difficult to pull 
on his socks in the mornings and did not swing his right arm 
normally as he walked.  He worked in heating and air 
conditioning and stated that he simply worked with the pain 
and "gets by," although he lost about 10 days of work the 
past year because of the right shoulder pain.  He had 
experienced about six flare-ups of pain over the past year 
and recalled missing at least a day each time, sometimes 
more.  He was concerned that the right shoulder pain also 
affected his sex life because of the pain.  He had been 
treated with Vicodin and Flexeril and these helped but he did 
not want to stay on this type of medication permanently.  He 
otherwise could function during his activities of daily 
living but noted that reaching above the shoulder level 
sometimes was uncomfortable.  He had never had an MRI of the 
right shoulder because he was claustrophobic and an MRI had 
not been suggested or ordered.

On physical examination, the Veteran had active abduction 
from 0 to 120 degrees with pain from 60 degrees to 100 
degrees.  Forward elevation was to 100 degrees with pain from 
70 degrees to 100 degrees.  His right shoulder extension was 
40 degrees with pain at 30 degrees to 40 degrees.  Adduction 
was to 40 degrees with no pain.  Internal and external 
rotation was from 0 to 85 degrees and 0 to 80 degrees, 
respectively, with pain at the end point of both of these 
motions.  He had no shoulder atrophy of the deltoid or 
rotator cuff.  There was a slight prominence of the right 
distal clavicle, and tenderness noted at the right AC joint.  
Crepitus and grating was not palpable as he actively abducted 
and forward elevated.  His rotator cuff strength was intact, 
with pain noted at 70 degrees of active abduction against 
resistance.  Except as previously noted, there was no change 
in active or passive range of motion during repeat testing 
times three against resistance, and no additional losses of 
range of motion were noted for the right shoulder due to 
painful motion, weakness, impaired endurance, incoordination, 
instability, or during flares.  An August 2008 x-ray 
examination showed AC joint degenerative joint disease with 
no further bone, joint, or soft tissue abnormality.  The 
impression was right shoulder acromioclavicular sprain, by 
history, with mild degenerative joint disease of the 
acromioclavicular joint and functional residuals, as noted 
above.  There was no obvious ankylosis of the glenohumeral 
articulation per x-rays of June 2007, although mild 
degenerative arthritis was noted at this joint.

The medical evidence shows limitation of motion in the right 
shoulder with degenerative arthritis in two or more minor 
joint groups (the acromioclavicular and glenohumeral joints) 
and occasional flare-ups of pain requiring him to miss work.  
There is no medical evidence of malunion of the clavicle or 
scapula.  Thus, a rating higher than 10 percent does not 
apply under Diagnostic Code 5203.  The Veteran's limitation 
of motion also is not compensable under the rating criteria 
addressing limitation of motion of the shoulder.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5202.  While the 
Veteran had some discomfort lifting his arm above shoulder 
level and pain at forward elevation of 70 degrees and 
abduction of 60 degrees, he was not limited to lifting the 
arm to shoulder level, as he could forward elevate his arm to 
100 degrees and abduct his arm to 120 degrees, with no 
additional motion loss after repetitive motion studies.  
Thus, a 20 percent evaluation is not warranted under 
Diagnostic Code 5201.  

He also did not have ankylosis of the scapulohumeral 
articulation or recurrent dislocation of the scapulohumeral 
joint as contemplated under Diagnostic Codes 5200 and 5202.  

Under Diagnostic Code 5003, a 20 percent evaluation applies 
for x-ray evidence of degenerative arthritis in two or more 
minor joint groups with occasional incapacitating 
exacerbations.  The Veteran reported that he had six flare-
ups of pain over the past year and recalled missing at least 
a day from work each time, sometimes more, and also started 
taking Vicodin and Flexeril.  This shows that the Veteran has 
occasional incapacitating exacerbations of his right shoulder 
in addition to degenerative arthritis in two or more minor 
joint groups (specifically the acromioclavicular and 
glenohumeral joints).  Thus, the Veteran is entitled to a 20 
percent rating under Diagnostic Code 5003.  This is the 
highest rating available under both Diagnostic Codes 5003 and 
5203.

The application of a higher disability evaluation based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on 
the medical evidence of record.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Veteran has complaints of pain in the 
right shoulder including painful motion, but range of motion 
studies consistently showed no additional limitation or 
weakness after repetitive movement.  The occasional flare-ups 
in the right shoulder are contemplated by the 20 percent 
rating assigned, effective August 28, 2008.  The functional 
impairment prior to this is contemplated by the 10 percent 
rating assigned.  Thus, the right shoulder disability is 
properly evaluated as 10 percent disabling effective prior to 
August 28, 2008 and 20 percent, thereafter.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

Other than the period of staged rating of 10 percent, 
effective prior to August 28, 2008 and 20 percent thereafter, 
the level of impairment related to the right shoulder 
disability has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for the ratings assigned.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the impairment associated with the 
right shoulder disability is adequately considered by the 
diagnostic codes applied.  The medical evidence shows 
degenerative arthritis in two minor joint groups and after 
August 28, 2008 occasional incapacitating exacerbations.  
Diagnostic Code 5003 specifically considers this type of 
impairment.  Thus, the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  The Veteran 
reported in August 2008 that he had lost approximately six 
days from work in the past year due to his right shoulder 
disability, but this disability, nor his other service-
connected left ankle disability rated as 0 percent disabling, 
are shown to render the Veteran unemployable.  The Veteran's 
boss and co-worker submitted a statement that the Veteran 
often has to miss work because of intestinal pain, but this 
is not a service-connected disability and is unrelated to the 
service-connected shoulder and left ankle disabilities.  
Therefore, any inferred TDIU claim is inapplicable in this 
case.

A 10 percent evaluation is warranted for the right shoulder 
disability effective prior to August 28, 2008, and a 20 
percent evaluation is warranted, effective August 28, 2008.  
To the extent that any additional increased rating is denied, 
the preponderance of the evidence is against the increased 
rating claim; there is no 


doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a rash/skin condition, 
to include recurrent dermatitis and subcutaneous cysts is 
granted.

Entitlement to service connection for keratosis pilaris is 
denied.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a history of heat 
cramps is granted.

Entitlement to service connection for a respiratory condition 
to include bronchitis/pharyngitis is granted.

Entitlement to an evaluation of 10 percent, but no higher, 
for right shoulder AC joint separation, effective prior to 
August 28, 2008, is granted.

Entitlement to an evaluation of 20 percent, but no higher, 
for right shoulder AC joint separation, effective August 28, 
2008, is granted.





______________________________________________
S.F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


